         Case 1:20-cv-02340-EGS Document 45 Filed 09/21/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


  STATE OF NEW YORK, et al.,

                         Plaintiffs,

              v.                                         Case No. 20 Civ. 2340 (EGS)

  DONALD J. TRUMP, et al.,

                         Defendants.


                PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY

       Plaintiffs respectfully advise the Court of the Order entered today in Jones v. United

States Postal Service, 20-CV-6516-VM (S.D.N.Y. Sept. 21, 2020) (appended as Ex. 1), which

granted the plaintiffs’ motion for a preliminary injunction regarding several postal service

changes, and which addresses a number of issues raised in Plaintiffs’ motion for a preliminary

injunction (ECF Nos. 12, 40).

       As pertinent to this litigation, the district court found that the United States Postal Service

implemented “a handful of recent ‘dramatic and profound’ policy changes,” slip op. 13; and that

plaintiffs “made a strong showing of irreparable harm and demonstrated a clear and substantial

likelihood of success on the merits” based on allegations that the recent policy changes unduly

burden plaintiffs’ right to vote under the First and Fifth Amendments, slip op. 79.



 DATED: September 21, 2020                   Respectfully submitted,

                                             LETITIA JAMES
                                             Attorney General of the State of New York

                                             By: /s/ Morenike Fajana
                                             Morenike Fajana, Special Counsel
Case 1:20-cv-02340-EGS Document 45 Filed 09/21/20 Page 2 of 2




                          Matthew Colangelo,
                          Chief Counsel for Federal Initiatives
                          Elena Goldstein, Deputy Chief, Civil Rights Bureau
                          Lindsay McKenzie, Assistant Attorney General
                          Laura Mirman-Heslin, Assistant Attorney General
                          Daniela L. Nogueira, Assistant Attorney General
                          Office of the New York State Attorney General
                          28 Liberty Street
                          New York, NY 10005
                          Phone: (212) 416-6057
                          Matthew.Colangelo@ag.ny.gov

                          Joshua Tallent, Assistant Attorney General
                          Office of the New York State Attorney General
                          The Capitol
                          Albany, NY 12224

                          Attorneys for the Plaintiffs
